Indian claims; appeal from Indian Claims Commission.— This case came before the court on defendant’s appeal from the Indian Claims Commission filed November 13, 1972 for relief from a decision of said Commission, having been submitted on oral argument of counsel and the oppositions and responses of the parties. Upon consideration thereof on June 29, 1973, by order, the court remanded the case to the Indian Claims Commission to decide the case in light of the standards delineated in United States v. Oneida Nation of New York, 201 Ct. Cl. 546 (1973), including whether the Federal Government had knowledge of the applicable treaties between the Indians and the State of New York.